EXHIBIT 99.2 PRETIUM RESOURCES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE QUARTER ENDED MARCH 31, 2014 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the condensed consolidated financial statements of Pretium Resources Inc. (“Pretivm”, “we” or “us”) for the quarter ended March 31, 2014 and the audited consolidated financial statements for the year ended December 31, 2013, as publicly filed on the System for Electronic Document Analysis and Retrieval (SEDAR) website. All dollar amounts are expressed in Canadian Dollars unless otherwise specified. We have prepared the condensed consolidated financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) applicable to the preparation of interim financial statements, including IAS 34, Interim Financial Reporting. This MD&A is prepared as of May 14, 2014 and includes certain statements that may be deemed “forward-looking statements”. We direct investors to the section “Risks and Uncertainties” and “Statement on forward-looking information” included within this MD&A. Additional information relating to us, including our Annual Information Form and Form 40-F, is available on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC website at www.sec.gov. Our Business We were incorporated on October 22, 2010 under the laws of the Province of British Columbia for the acquisition, exploration and development of precious metal resource properties in the Americas.Our initial projects are the Brucejack Project and the Snowfield Project (together, the “Projects”), which are advanced stage exploration projects located in northwestern British Columbia.We intend to continue exploration of the Projects with a focus on expanding and increasing the quality of resources and advancing engineering studies on the higher grade underground opportunity at the Brucejack Project. 1st Quarter Highlights and Significant Events · On February 20, 2014, we announced a private placement (the “Offering”) with a syndicate of agents for 568,182 Investment Tax Credit flow-through common shares of Pretivm at a price of $8.80 per share and 1,863,355 Canadian Exploration Expense flow-through common shares of Pretivm (the “CEE Flow-Through Shares”) at a price of $8.05 per share for aggregate gross proceeds of $20 million.The agents were granted an option (the “Agent’s Option”) to purchase, or arrange for substituted purchasers, for up to 745,342 additional Canadian Exploration Expense flow-through common shares at the issue price at any point up until 14 days following the closing. · In March 2014, we announced the increase of the Agent’s Option by 248,low-Through Shares and the exercise of the Agent’s Option in full and closed the Offering in three tranches for gross proceeds of approximately $28 million. 1 · On March 10, 2014, we announced the appointment of James A. Currie as our Chief Operating Officer who will lead the development of the high-grade gold Brucejack Project into production as an underground mine and the promotion of Joseph J. Ovsenek, Chief Development Officer, to Executive Vice President. · On April 16 2014, we announced, among other things, that we expected to file our Environmental Assessment Certificate application (“EAC application”) this quarter once we receive the final Application Information Requirements from the British Columbia Environmental Assessment Office (“BCEAO”) and that the 1,000 tonnes of bagged material from the 2013 Valley of the Kings exploration program was processed at the Contact Mill in Montana and produced gravity and flotation concentrates containing approximately 3,120 ounces of gold, with final gold production subject to remaining assays and final establishment of weights and assays and settlement. Operations Brucejack Project The Brucejack Project is located approximately 950 km northwest of Vancouver, British Columbia and 65 km north-northwest of Stewart, British Columbia and is comprised of 12 mineral claims totaling 3,199.28 hectares in area.The Brucejack Project forms part of our contiguous claims package that comprises over 104,000 hectares. Project Permitting We submitted the Project Description for the Brucejack Project in December 2012 to the British Columbia Environmental Assessment Office (“BCEAO”) and in January 2013 to the Canadian Environmental Assessment Agency (“CEAA”).The filings initiated the permitting process for the proposed 2,700 tonnes per day high-grade underground gold mine at the Brucejack Project. The BCEAO issued a Section 10 order in February 2013 in respect of the environmental assessment certificate (“EAC”) requirement for the Brucejack Project and a Section 11 order in July 2013 outlining the scope, procedures and methods for the environmental assessment process.In May 2013, the CEAA issued the Environmental Impact Statement (“EIS”) Guidelines that outline the federal permitting requirements for the Brucejack Project.In September 2013, we held a working group meeting and hosted a site visit with provincial and federal government agencies, First Nations and community representatives.In late November, we held public meetings in five communities in northwest British Columbia. On May 2, 2014, we received a copy of the approved Application Information Requirements from the BCEAO.We are now reviewing and finalizing our EAC application and expect to file it with the BCEAO this quarter.Once filed, the application will be evaluated for completeness over a 30-day period by BCEAO with the involvement of a working group including representatives of First Nations and local governments and other government agencies.Once the application has been accepted, the BCEAO has a maximum of 180 days to complete its review and prepare an assessment report for a decision by the Minister of Environment and the Minister of Energy and Mines. 2 Operations - continued In coordination with the provincial permitting process, CEAA will review the EIS, which we will submit concurrently with the provincial EAC application.Provincial and federal approval of the EAC application and EIS, respectively, allow for the issuance of the statutory permits and authorizations to begin construction of a mine at Brucejack. Resource Estimate On December 19, 2013, we announced an updated high-grade Mineral Resource estimate for the Valley of the Kings (see our news release of December 19, 2013).The resource estimate, which incorporated all drilling completed to date at the Valley of the Kings, including all drilling from the 2013 exploration program, was completed by Snowden Mining Industry Consultants (see the Brucejack Project Mineral Resources Update Technical Report dated December 19, 2013 and filed on SEDAR on February 2, 2014).High-grade gold resources in the Valley of the Kings (5.0 g/t gold-equivalent cut-off) total: · 1.2 million ounces of gold in the Measured Mineral Resource category (2.0 million tonnes grading 19.3 grams of gold per tonne); · 7.5 million ounces of gold in the Indicated Mineral Resource category (13.4 million tonnes grading 17.4 grams of gold per tonne); and · 4.9 million ounces of gold in the Inferred Mineral Resource category (5.9 million tonnes grading 25.6 grams of gold per tonne). The June 2013 Feasibility Study described below will be amended based on the December 2013 Valley of the Kings Mineral Resource estimate. Feasibility Study On June 11, 2013, we announced a positive National Instrument 43-101-compliant Feasibility Study for the high-grade gold and silver resources identified to date at our 100%-owned Brucejack Project in northern British Columbia (see our news release dated June 11, 2013).The Feasibility Study was filed on www.sedar.com on June 26, 2013.Valley of the Kings Probable Mineral Reserves are 6.6 million ounces of gold (15.1 million tonnes grading 13.6 grams of gold per tonne) and West Zone Proven and Probable Mineral Reserves are 700,000 ounces of gold (3.8 million tonnes grading 5.8 grams of gold per tonne).The Base Case estimated pre-tax Net Present Value (5% discount) is US$2.7 billion, with an internal rate of return of 42.9%. The Feasibility Study contemplates average annual production for the first 10 years of 425,700 ounces of gold and for the 22 year life of mine 321,500 ounces of gold, an estimated capital cost, including contingencies, of US$663.5 million and an average processing rate of 2,700 tonnes/day with operating costs of C$156.46 per tonne milled. The June 2013 Feasibility Study is based on the November 2012 Mineral Resource estimates for the Valley of the Kings and the West Zone (see news release dated November 20, 2012).The June 2013 Feasibility Study will be amended based on the December 2013 Valley of the Kings Mineral Resource estimate. 3 Operations - continued Economic Evaluation A summary of financial outcomes using three metal price scenarios, including spot metals prices at the time of completion of the June 2013 Feasibility Study, is presented below: Table 1: Summary of Brucejack High-Grade Economic Results by Metal Price Alternative Case Base Case(1) Spot Prices at June 6, 2013 Gold Price (US$/ounce) Silver Price (US$/ounce) Net Cash Flow $1.41 billion (pre-tax) $964.1 million (post-tax) $5.28 billion (pre-tax) $3.50 billion (post-tax) $5.90 billion (pre-tax) $3.91 billion (post-tax) Net Present Value(2) (5.0% discount) $602.3 million (pre-tax) $383.7 million (post-tax) $2.69 billion (pre-tax) $1.76 billion (post-tax) $3.01 billion (pre-tax) $1.98 billion (post-tax) Internal Rate of Return 16.6% (pre-tax) 13.7% (post-tax) 42.9% (pre-tax) 35.7% (post-tax) 47.0%(pre-tax) 39.2% (post-tax) Payback (from start of production period) 4.7 years (pre-tax) 4.8 years (post-tax) 2.1 years (pre-tax) 2.2 years (post-tax) 1.9 years (pre-tax) 2.0 years (post-tax) Exchange Rate (US$:C$) (1)Tetra Tech-adopted consensus forecast metal prices from the Energy Metals Consensus Forecast (EMCF). (2)NPV is discounted to the beginning of 2013. Project Mineral Reserves The Mineral Reserves resulting from the Feasibility Study for the Brucejack Project are based on the November 2012 Mineral Resource estimates for the Valley of the Kings and the West Zone (see news release dated November 20, 2012).The Mineral Reserve estimates by zone and Reserve category are summarized below. Table 2: Valley of the Kings Mineral Reserve Estimate(3)(4)– May 16th, 2013 Category Tonnes (millions) Gold (g/t) Silver (g/t) Contained Gold (million oz) Silver (million oz) Probable (3)Rounding of some figures may lead to minor discrepancies in totals (4)Based on C$180/t cutoff grade, US$ 1350/oz Au price, US$ 22/oz Ag price, C$/US$ exchange rate 1.0 Table 3: West Zone Mineral Reserve Estimate(5)– May 16th, 2013 Category Tonnes (millions) Gold (g/t) Silver (g/t) Contained Gold (million oz) Silver (million oz) Proven Probable Total P&P (5)See notes (3) and (4) to Table 2 above 4 Operations - continued Mining and Processing Brucejack is planned as a high-grade underground mining operation using a long-hole stoping mining method and cemented paste backfill.The Valley of the Kings, the higher-grade, primary targeted deposit, will be developed first; the lower-grade West Zone will be developed in the second half of the Project’s 22-year mine life.The mine is planned to operate with a processing rate of 2,700 tonnes per day and mine a total of 9.6 million tonnes of ore for the first 10 years at an average mill feed grade of 14.2 grams gold per tonne. Mineral processing will involve conventional sulphide flotation and gravity concentration, producing gold-silver doré and gold-silver flotation concentrate.Metallurgical recoveries for the Valley of the Kings are 96.7% for gold and 84.8% for silver, and for the West Zone 94.7% for gold and 90.4% for silver.A total of 7.1 million ounces of gold and 31.6 million ounces of silver is estimated to be produced over the life of the Brucejack Project, including the gold and silver recovered into the flotation concentrate.The Project’s projected production and processing is summarized in Table 4 below. Table 4: Brucejack Project Total Mine Projected Production and Processing Summary(6) Year Tonnage, (t) Gold grade, (g/t) Silver grade, (g/t) Gold Production, (‘000 ounces) Silver Production, (‘000 ounces) 1 12 2 11 3 11 4 12 5 14 6 9 7 11 8 10 9 11 10 18 Years 1-10 12 Years 11-22 Life of Mine(Years 1-22) (6)Rounding of some figures may lead to minor discrepancies in totals (7)Tonnage includes pre-production ore. Capital and Operating Costs The capital cost for the Brucejack high-grade project is estimated at US$663.5 million, including a contingency of US$64.4 million.Capital costs are summarized in Table 5 below. 5 Operations - continued Table 5: Capital Costs Summary (US$ million) Mine underground Mine site(8) Offsite Infrastructure Total Direct Costs Indirect Costs Owner’s Costs Contingencies Total Capital Cost (8)Includes mine site, mine site process, mine site utilities, mine site facilities, tailings facilities, mine site temporary facilities and surface mobile equipment. Average operating cost is estimated at C$156.46 per tonne milled.Operating costs are summarized in Table 6 below. Table 6: Operating Costs Summary (C$/tonne) Mining Processing General & Administrative Surface Services and Others Total Operating Cost (9)LOM ore milled; if excluding the ore mined during preproduction, the estimated cost is C$94.40/t. All-In sustaining cash costs, which includeby-product cash costs, sustaining capital, exploration expense, and reclamation cost accretion are summarized in Table 7 below. Table 7: All-In Sustaining Cash Costs Life of Mine (US$ million) Total Cash Costs(10) Reclamation Cost Accretion Sustaining Capital Expenditure All-in Sustaining Cash Costs Gold Sales 7.1 million ounces All-in Sustaining Cash Costs per Ounce $508/ounce (10)Net of silver credits at Base Case silver price of $20/ounce. 6 Operations - continued Amended Feasibility Study The June 2013 Feasibility Study is currently being amended based on the Valley of the Kings December 2013 Mineral Resource estimate using base case metal prices of $1,100 per ounce gold and $17 per ounce silver and a Canadian:U.S. Dollar exchange rate of 0.92. As part of the amendment, we have carried out various trade-off studies to manage capital costs, including staged development of the Brucejack Project.The trade-off study on the staged development of the Brucejack has been completed and has shown a nominal difference in capital cost.Accordingly, the amendment to the June 2013 Feasibility Study will be advanced at a production rate of 2,700 tonnes per day as previously planned. 2014 Exploration Program The 2014 exploration program at Brucejack has been planned with a focus on continued resource definition in the Valley of the Kings and includes 15,000 meters of underground infill and step-out drilling to the east and west.The design of an access ramp from the 1345-meter level access ramp to the 1260-meter level has been finalized and a drill has been mobilized to site. Snowfield Project The Snowfield Project borders the Brucejack Project to the north and is comprised of one mineral claim with an area of 1,267.43 hectares.Since we acquired the Snowfield Project in October 2010, we have continued to carry out environmental studies in conjunction with the Brucejack Project.During 2011, we focused on completing an updated mineral resource estimate for the project (see news release dated February 23, 2011), examining alternatives for advancing the project and negotiating cooperation agreements with Seabridge Gold Inc. (“Seabridge”) (see news release dated May 9, 2011). Joint Snowfield/ KSM Engineering Studies We have entered into a confidentiality and cooperation agreement with Seabridge that, amongst other things, provides for the completion of an engineering study examining the economics of combining our Snowfield Project and Seabridge’s KSM Project as a single operation.The internal engineering study was finalized during the first quarter of 2012 and indicates that developing the KSM and Snowfield deposits together could produce better economics than developing KSM as a stand-alone project, although no property acquisition costs or allocation of initial KSM capital have been considered. We have also entered into a mutual access agreement with Seabridge that (a) gives Seabridge access to our Snowfield Project and us access to Seabridge’s KSM Project for the stripping of overburden and (b) provides us with road access to the Brucejack and Snowfield Projects over Seabridge’s KSM Project lands. Snowfield represents a longer term gold opportunity for our shareholders.Although we do not have a development plan as yet for the Snowfield Project, we plan to continue to explore the area and have budgeted for additional environmental studies which will benefit both the Brucejack and Snowfield Projects. 7 Operations - continued Additional Claims Our contiguous claims, including the claims comprising the Brucejack and Snowfield Projects, total over 104,000 hectares (256,989 acres), providing further exploration potential to supplement the value we are creating at Brucejack.A claim boundary map is available on our website. Selected Financial Information Basis of Presentation The following financial data has been prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretation Committee (“IFRIC”) and are expressed in Canadian dollars unless otherwise stated.Our significant accounting policies are outlined in Note 3 in the notes to our audited consolidated financial statement for the year ended December 31, 2013. Results of Operations Our operations and business are not driven by seasonal trends, but rather the achievement of project milestones such as the achievement of various technical, environmental, socio-economic and legal objectives, including obtaining the necessary permits, completion of a final feasibility study, preparation of engineering designs, as well as receipt of financings to fund these objectives. We expect that the expenditures will be consistent in future periods, other than bonuses which are determined annually by the Board of Directors, subject to any material changes in exploration and development activities. Quarterly information Selected consolidated financial information for this quarter and the preceding seven quarters is as follows (in $000’s): 2014 Q1 2013 Q4 2013 Q3 2013 Q2 2013 Q1 2012 Q4 2012 Q3 2012 Q2 Total revenue $
